　

Exhibit 10.1

 

 

 

 

Share Exchange Agreement

by and between

Kinder Holding Corp.

　and

Intiva BioPharma Inc.



　

　

　

　

 

 

 

 

　

　

　

Dated as of August 8, 2017

　

--------------------------------------------------------------------------------



This SHARE EXCHANGE AGREEMENT, dated as of August 8, 2017 (this "Agreement"), is
by and between Kinder Holding Corp., a Delaware corporation with offices located
at 2275 Huntington Drive, Suite 851, San Marino, CA 91108 (the "Company") and
Intiva BioPharma Inc., a Colorado corporation with offices located at 3773
Cherry Creek N. Drive, Suite 575, Denver CO 80209 ("BioPharma"). The Company and
BioPharma are sometimes referred to individually, as a "Party" and collectively,
as the "Parties."

WHEREAS, the Parties are entering into this Agreement for the purpose of
BioPharma becoming a wholly-owned subsidiary of the Company upon the closing of
this Agreement, as that term is defined hereinbelow (the Closing"), pursuant to
which the Company shall issue to the holders of BioPharma's shares of common
stock (the "BioPharma Shares") shares of the Company's common stock after the
implementation of a reverse split of the Company's Shares ("Post-Reverse
Shares") on a one-for-six (1:6) basis (the "Reverse Split"); and

WHEREAS, the Closing is subject to the filing with the United States Securities
and Exchange Commission (the "SEC") of "full Form 10 disclosure" regarding
BioPharma, including but not limited to: (i) audited financial statements of
BioPharma; (ii) consolidated proforma financial statements; and (iii) other
requisite disclosure regarding BioPharma as required by Regulation S-K
promulgated by the SEC.

NOW THEREFOR, in consideration of the mutual covenants and agreements contained
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
and intending to be legally bound, the Parties hereby agree as follows:　

ARTICLE　I

THE SHARES AND THE EXCHANGE

Section 1.1 The Share Issuance. Upon the Closing of this Agreement as defined in
ARTICLE II below, which Closing shall be subject to, among other conditions, the
filing with the United States Securities and Exchange Commission (the "SEC") of
"full Form 10 disclosure," the Company shall issue to the shareholders of
BioPharma (the "BioPharma Shareholders") a total of approximately 47,000,000
Post-Reverse Shares of the Company's common stock, par value $0.0001, the exact
number of which shall be determined by the Parties not less than five (5) prior
to the Closing (the "Pre-Closing Effective Date"). The BioPharma Shareholders
shall be issued approximately eight (8) Post-Reverse Shares for each BioPharma
Share and the Company and BioPharma acknowledge and agree that the Post-Reverse
Shares shall not be issued in exchange for the BioPharma Shares until the
Company shall have: (i) filed a Definitive Information Statement on Schedule 14C
with the SEC; and (ii) received approval from FINRA of the Reverse Split, among
other corporate actions.

Section 1.2 The BioPharma Securities. The Parties understand and BioPharma has
represented in Sections 4.2 and 4.3 below that at the date of this Agreement,
BioPharma has issued and outstanding BioPharma Shares and BioPharma Warrants.
BioPharma undertakes to deliver to the Company a schedule of the issued and
outstanding BioPharma Shares and BioPharma Warrants not less than five (5) days
prior to the Closing.

Section 1.3 Upon the Closing, the Company undertakes to issue and grant to the
holders of the BioPharma Warrants common stock purchase warrants exercisable to
purchase Shares of the Company's common stock based on the same ratio used to
determine the number of Shares to be issued to BioPharma Shareholders.

ARTICLE　II

THE CLOSING

Section 2.1 The Closing. This Agreement expressly provides, among other things,
that the Closing of the Agreement shall be subject to the filing with the SEC of
"full Form 10 disclosure" regarding BioPharma, including but not limited to: (i)
audited financial statements of BioPharma; (ii) consolidated proforma financial
statements; and (iii) other requisite disclosure regarding BioPharma, which
filing shall be as soon as reasonably practicable. The Parties understand that
upon or as soon as practicable following the Closing, the Company shall file a
registration statement on Form S-1 (the "Registration Statement") with the SEC
under the Securities Act of 1933, as amended (the "Act") for the purpose or
registering a number of Post-Reverse Shares in an amount to be determined and
subject to certain conditions as the Company's Board of Directors shall
reasonably determine.

Section 2.2 Other Conditions Post Closing. As soon as practicable following the
Closing, the Company undertakes to implement certain corporate actions (the
"Corporate Actions") by the filing with the SEC of an Information Statement on
Schedule 14C (the "Information Statement"), based upon the Joint Written Consent
of the Company's Board of Directors and Majority Consenting Stockholder (the
"Joint Written Consent") to:

(i) implement the Reverse Split on a one-for-six (1:6) basis; and

(ii) take such other corporate actions as the Board of Directors may reasonably
determine.

The Parties acknowledge and agree that the implementation of the Corporate
Actions shall be subject to approval by FINRA.

ARTICLE　III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants as of the date hereof that:

Section 3.1 Existence and Power. The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.
The Company has the requisite corporate power and authority to own or lease all
its properties and assets and to carry on its business as it is now being
conducted, and is duly licensed or qualified to do business in each jurisdiction
in which the nature of the business conducted by it or the character or location
of the properties and assets owned or leased by it makes such licensing or
qualification necessary.

Section 3.2 Capitalization. The authorized capital stock of Company consists of
110,000,000 shares of capital stock consisting of: (i) 100,000,000 shares of
common stock, par value $0.0001, having one vote per share (the "Shares"), of
which 22,710,192 Shares are issued and outstanding as of the date of this
Agreement; and (ii) 10,000,000 shares of preferred stock which may be issued in
one or more series ("Preferred Stock"), no shares of which are issued or
outstanding as of the date of this Agreement and the Board of Directors shall be
authorized to fix the powers, preferences, rights, qualifications, limitations
or restrictions of the Preferred Stock and any series thereof in accordance with
the Company's Bylaws.

Section 3.3 Validly Issued Shares. The issued and outstanding Shares have been
duly authorized and validly issued and are fully-paid, nonassessable and free of
preemptive rights, with no personal liability attaching to the ownership
thereof.

Section 3.4 Authorization. The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of the
Company, and this Agreement is a valid and binding obligation of the Company,
enforceable against it in accordance with their terms.

Section 3.5 Board Approval. The transactions contemplated by this Agreement,
including without limitation the issuance of the Post-Reverse Shares in
compliance with the terms of this Agreement, have been adopted, approved and
declared advisable by the Board of Directors of the Company in accordance with
the provisions of the laws of the State of Delaware and the Bylaws of the
Company.

Section 3.6 Non-Contravention. The execution, delivery and performance of this
Agreement, and the consummation by the Company of the transactions contemplated
hereby, will not conflict with, violate or result in a breach of any provision
of, or constitute a default (or an event which, with notice or lapse of time or
both would constitute a default) under, or result in the termination of or
accelerate the performance required by, or result in a right of termination or
acceleration under, any provision of the Certificate of Incorporation or Bylaws
of the Company.

Section 3.7 Exempt Transaction. The Parties understand that (i) as of the date
of this Agreement,　the Post-Reverse Shares to be issued to the BioPharma
Shareholders have not been registered under the Act or any state securities
laws.

ARTICLE　IV

REPRESENTATIONS AND WARRANTIES OF BIOPHARMA

BioPharma represents and warrants to the Company as of the date hereof that:

Section 4.1 Existence and Power. BioPharma is duly organized and validly
existing under the laws of the State of Colorado and has all requisite power and
authority to enter into and perform its obligations under this Agreement.

Section 4.2 Capitalization. The authorized capital stock of BioPharma consists
of 50,000,000 shares of common stock, no par value (the "BioPharma Shares),
having one vote per share, of which

4,766,055 BioPharma Shares are issued and outstanding as of the date of this
Agreement, including 266,666 vested BioPharma Shares issued/granted to BioPharma
officers/directors, but excluding 533,334 BioPharma Shares that vest over a two
year period in equal quarterly tranches.



Section 4.3 BioPharma Warrants. BioPharma represents and warrants to the Company
that at the date of this Agreement, BioPharma has issued and outstanding the
following warrants exercisable to purchase BioPharma Shares (the "BioPharma
Warrants"):

(i) Class A Warrants, exercisable to purchase 139,550 BioPharma Shares during
the period ending January 31, 2018;

(ii) Class B Warrants, exercisable to purchase 139,550 BioPharma Shares during
the period ending May 7, 2018; and

(iii) Class C Warrants, exercisable to purchase 139,550 BioPharma Shares during
the period ending July 14, 2018.

The BioPharma Warrants are callable, at the option of BioPharma, as set forth in
the respective BioPharma Warrants, copies of which shall be delivered to the
Company not less than five (5) days prior to the Closing. As set forth in
Section 1.3 above, upon the Closing, the Company undertakes to issue and grant
to the holders of the BioPharma Warrants the Company's warrants exercisable to
purchase Post-Reverse Shares based on the same ratio used to determine the
number of Shares to be issued to BioPharma Shareholders.

Section 4.4 The Parties understand and agree that the number of BioPharma Shares
and BioPharma Warrants may be expected to increase prior to the Closing and
BioPharma undertakes to deliver to the Company a full and complete list of the
BioPharma Shares and BioPharma Warrants, including the names, addresses and tax
identification numbers, if applicable, of the respective holders, not less than
five (5) days prior to the Closing.

Section 4.5 Authorization. The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of
BioPharma, and this Agreement is a valid and binding obligation of BioPharma,
enforceable against it in accordance with its terms.

Section 4.6 Valid Issuance. The BioPharma Shares have been duly authorized by
all necessary corporate action. As of the date of this Agreement and the
Closing, the BioPharma Shares are and will be validly issued, fully-paid and
nonassessable, will not subject the holders thereof to personal liability and
will not be issued in violation of preemptive rights.

Section 4.7 Non-Contravention. The execution, delivery and performance of this
Agreement will not conflict with, violate or result in a breach of any provision
of, or constitute a default (or an event which, with notice or lapse of time or
both would constitute a default) under, or result in the termination of or
accelerate the performance required by, or result in a right of termination or
acceleration under, any provision of the organizational or governing documents
of BioPharma.　

ARTICLE　V

CONDITIONS TO SHARE EXCHANGE CLOSING

Section 5.1 Conditions to Each Party's Obligation to Affect the Closing. The
respective obligations of the Parties hereunder to affect the share exchange
transactions contemplated by this Agreement (the "Exchange") shall be subject to
the following conditions:

(a) No Injunctions or Restraints; Illegality. No order, injunction or decree
issued by any court or agency of competent jurisdiction or other law preventing
or making illegal the consummation of the Exchange shall be in effect; and

(b) BioPharma shall have delivered to the Company audited financial statements
of BioPharma, consolidated proforma financial statements and such information
related to BioPharma so that the Company will have the requisite information
necessary to file with the SEC the full Form 10 disclosure as soon as reasonably
practicable, with the Parties acknowledging that time is of the essence.

(c) The Company shall have filed with the SEC the full Form 10 disclosure on a
form acceptable to the SEC, either under the Act or the Securities Exchange Act
of 1934, as the Company shall reasonable determine.

ARTICLE　VI

MISCELLANEOUS

Section 6.1 Notices. All notices and other communications required or permitted
to be given under this Agreement shall be in writing and shall be deemed to have
been given if delivered personally or by facsimile or seven days after having
been sent by certified mail, return receipt requested, postage prepaid, to the
Parties to this Agreement at the following address or to such other address
either Party to this Agreement shall specify by notice to the other Party:

(a) if to Company, then to:

Kinder Holding Corp.
2275 Huntington Drive, Suite 851
San Marino, CA 91108
Attention: Ivo Heiden, CEO

with a copy to:

Office of Richard Rubin
40 Wall Street – 28th Floor
New York, NY 10005
Email: rrubin@parkavenuegroup.us

(b) if to BioPharma, then to:

Intiva BioPharma Inc.
3773 Cherry Creek N. Drive, Suite 575
Denver CO 80209
Attention: Jeffrey Friedland, CEO
email: jeffrey@intivainternational.com

Section 6.2 Further Assurances. Each Party hereto shall do and perform or cause
to be done and performed all further acts and shall execute and deliver all
other agreements, certificates, instruments and documents as any other Party
hereto reasonably may request to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

Section 6.3 Amendments and Waivers. Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
duly executed and delivered by the Company and BioPharma. No failure or delay by
any Party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.

Section 6.4 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their respective
successors and assigns,　provided　that neither Party may assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without
the consent of the other Party hereto.

Section 6.5 Governing Law. This Agreement shall be governed and construed in
accordance with the internal laws of the State of New York applicable to
contracts made and wholly performed within such state, without regard to any
applicable conflicts of law principles. The Parties hereto agree that any suit,
action or proceeding brought by either Party to enforce any provision of, or
based on any matter arising out of or in connection with, this Agreement or the
transactions contemplated hereby shall be brought in any federal or state court
located in the State of New York. Each of the Parties hereto submits to the
jurisdiction of any such court in any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of, or in
connection with, this Agreement or the transactions contemplated hereby and
hereby irrevocably waives the benefit of jurisdiction derived from present or
future domicile or otherwise in such action or proceeding. Each Party hereto
irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding in any such court or that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum. Notwithstanding the
foregoing, the Parties, upon mutual written agreement, may agree to the State of
Colorado or California in lieu of the State of New York.

Section 6.6 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 6.7 Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the Parties and/or their affiliates with respect to the subject matter
of this Agreement.

Section 6.8 Effect of Headings. The Article and Section headings herein are for
convenience only and shall not affect the construction hereof.

Section 6.9 Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provision shall be deemed to be
excluded from this Agreement and the balance of this Agreement shall be
interpreted as if such provision were so excluded and shall be enforced in
accordance with its terms to the maximum extent permitted by law.

Section 6.10 Counterparts; Third Party Beneficiaries. This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures were upon the same instrument. No provision
of this Agreement shall confer upon any person other than the Parties hereto any
rights or remedies hereunder.

Section 6.11 Specific Performance. The Parties agree that irreparable damage
would occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms. It is accordingly agreed that the Parties
shall be entitled to seek specific performance of the terms hereof, this being
in addition to any other remedies to which they are entitled at law or equity.

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

Kinder Holding Corp.

/s/: Ivo Heiden

Ivo Heiden, CEO

Intiva Biopharma Inc.

/s/: Jeffrey Friedland

Jeffrey Friedland, CEO